The Honorable Dick Barclay State Representative P.O. Box 279 Rogers, AR  72757
Dear Representative Barclay:
This is in response to your request for an opinion on whether community colleges have the authority to accept and honor the amount of unused sick leave accrued to public school employees who become employees of the community colleges.
The General Assembly has not specifically authorized the transfer of sick leave credits except in connection with "state agency" employees transferring between agencies (A.C.A. 21-4-207(e)(3) (Supp. 1989), and school district teachers who accept employment in another district (A.C.A. 6-17-1206).  The powers and duties granted to local community college boards under A.C.A. 6-61-521
could, however, reasonably form the basis for such action.  Under this Code section, a local board has the power to appoint or employ, upon nomination or recommendation of the president, members of the staff and other officers and employees, duties, compensation, terms, and conditions of employment."  A.C.A. 6-61-521 (5) and (6).
While the answer to your question is by no means clear, due to the absence of specific legislative or case law authority, it is my opinion that a local community college board could in all likelihood authorize the retention of accumulated sick leave by a former public school employee, in accordance with A.C.A.6-61-521, with the exception of an administrative, academic, or other nonclassified employee of a state-supported institution of higher learning.  See A.C.A. 21-4-203, supra (n. 1).
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Elisabeth A. Walker.
[1] The term "state agencies" is defined under A.C.A. 21-4-203 to include state-supported institutions of higher learning.  However, the definition excludes "administrative, academic, or other nonclassified employees of the state-supported institutes of higher learning."  A.C.A. 21-4-203 (1)(E).  Thus, while a classified employee of a state-supported institution of higher learning may retain accumulated sick leave credits when transferring without a break in service to a community college, non-classified employees may not.